Exhibit 10.2

 

TRANSITION SERVICES AGREEMENT

 

by and between

 

CYCLERION THERAPEUTICS, INC.

 

and

 

IRONWOOD PHARMACEUTICALS, INC.

 

Dated as of April 1, 2019

 

--------------------------------------------------------------------------------



 

TRANSITION SERVICES AGREEMENT

 

TABLE OF CONTENTS

 

 

 

Page

 

 

Article I DEFINITIONS and INTERPRETATION

1

 

 

 

Section 1.1.

General

1

 

 

 

Section 1.2.

Interpretation

2

 

 

 

Article II SERVICES

3

 

 

 

Section 2.1.

General

3

 

 

 

Section 2.2.

Standard for Services

3

 

 

 

Section 2.3.

Protection of Cyclerion Information Systems

4

 

 

 

Section 2.4.

Transitional Nature of the Services; Changes

4

 

 

 

Section 2.5.

Omitted Services

4

 

 

 

Section 2.6.

Additional Services

5

 

 

 

Section 2.7.

Use of Third Parties

6

 

 

 

Section 2.8.

Cooperation

6

 

 

 

Section 2.9.

Location of Services Provided; Access

6

 

 

 

Section 2.10.

Performance

6

 

 

 

Section 2.11.

Intellectual Property

6

 

 

 

Article III FEES AND PAYMENT

7

 

 

 

Section 3.1.

Fees

7

 

 

 

Section 3.2.

Expense

8

 

 

 

Section 3.3.

Quarterly Statements

8

 

 

 

Section 3.4.

Invoice

8

 

 

 

Section 3.5.

Late Payments

8

 

 

 

Section 3.6.

Taxes

9

 

 

 

Section 3.7.

No Right to Set-Off

9

 

 

 

Article IV SERVICE MANAGEMENT

9

 

 

 

Section 4.1.

Service Managers

9

 

 

 

Section 4.2.

Service Coordinators

9

 

 

 

Article V SUB-CONTRACTING; THIRD PARTY AGREEMENTS

9

 

 

 

Section 5.1.

Sub-Contractors

9

 

i

--------------------------------------------------------------------------------



 

Section 5.2.

Third Party Agreements

10

 

 

 

Section 5.3.

Consents

10

 

 

 

Article VI TERM AND TERMINATION AND EFFECTS OF TERMINATION

10

 

 

 

Section 6.1.

Termination

10

 

 

 

Section 6.2.

Termination for Breach

11

 

 

 

Section 6.3.

Early Termination of a Service

11

 

 

 

Section 6.4.

Termination Upon Insolvency

11

 

 

 

Section 6.5.

Accrued Rights

11

 

 

 

Section 6.6.

Effect of Termination

12

 

 

 

Article VII DISPUTE RESOLUTION

12

 

 

 

Section 7.1.

Negotiation

12

 

 

 

Section 7.2.

Arbitration

12

 

 

 

Section 7.3.

Continuity

12

 

 

 

Article VIII LIMITATION OF LIABILITY; INDEMNIFICATION

13

 

 

 

Section 8.1.

Limited Liability

13

 

 

 

Section 8.2.

Services Provided “As-Is”

13

 

 

 

Section 8.3.

Indemnification

14

 

 

 

Article IX INSURANCE MATTERS

14

 

 

 

Section 9.1.

Insurance

14

 

 

 

Article X CONFIDENTIALITY

15

 

 

 

Section 10.1.

Confidentiality

15

 

 

 

Article XI MISCELLANEOUS

15

 

 

 

Section 11.1.

Complete Agreement; Construction

15

 

 

 

Section 11.2.

Transaction Agreements

15

 

 

 

Section 11.3.

Counterparts

15

 

 

 

Section 11.4.

Notices

15

 

 

 

Section 11.5.

Waivers

16

 

 

 

Section 11.6.

Force Majeure

16

 

 

 

Section 11.7.

Assignment

17

 

 

 

Section 11.8.

Successors and Assigns

17

 

 

 

Section 11.9.

Third Party Beneficiaries

17

 

 

 

Section 11.10.

Titles and Headings

17

 

ii

--------------------------------------------------------------------------------



 

Section 11.11.

Exhibits and Schedules

17

 

 

 

Section 11.12.

Governing Law

17

 

 

 

Section 11.13.

Severability

17

 

 

 

Section 11.14.

Interpretation

18

 

 

 

Section 11.15.

No Duplication

18

 

 

 

Section 11.16.

No Waiver

18

 

 

 

Section 11.17.

Independent Contractor Status

18

 

List of Exhibits and Schedules

 

Schedule I

 

Cyclerion Services and Fees

Exhibit A

 

Initial Service Managers

Exhibit B

 

Migration Plan

Exhibit C

 

IT Acceptable Use Policy

Exhibit D

 

Quarterly Statement

 

iii

--------------------------------------------------------------------------------



 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of April 1, 2019
(the “Effective Date”), is entered into by and between Cyclerion
Therapeutics, Inc. (“Cyclerion”), a Massachusetts corporation and Ironwood
Pharmaceuticals, Inc. (“Ironwood”) a Delaware corporation.  “Party” or “Parties”
means Cyclerion or Ironwood, individually or collectively, as the case may be.

 

W I T N E S S E T H:

 

WHEREAS, in conjunction with a Separation Agreement between Ironwood and
Cyclerion of even date hereof (the “Separation Agreement”), Ironwood desires to
obtain certain transition services from Cyclerion, and Cyclerion is willing to
provide such services to Ironwood on the terms and conditions set forth in this
Agreement; and

 

WHEREAS, the Parties acknowledge that the efficient and effective transition of
Services (as defined below) under this Agreement in a manner that permits the
successful operations of each Party following the Effective Date is a priority
to the shareholders of each Party.

 

NOW, THEREFORE, in consideration of the foregoing and the respective warranties,
covenants and agreements hereinafter set forth, and intending to be legally
bound hereby, the Parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

Section 1.1.                                 General.  Capitalized terms not
defined in this Agreement have the meanings assigned to them in the Separation
Agreement.  As used herein, the following terms have the following meanings:

 

(1)                                 “Additional Service” shall have the meaning
set forth in Section 2.6.

 

(2)                                 “Force Majeure” shall have the meaning set
forth in Section 11.6.

 

(3)                                 “FTE Rate” means the amount to be paid per
full-time equivalent of Service Provider under this Agreement on an annual
basis. The FTE Rate as of the Effective Date will be three hundred and fifteen
thousand dollars ($315,000), as such rate may be amended from time to time by
the mutual written consent of the Parties.  The FTE Rate for a full-time
equivalent for a calendar month shall equal one-twelfth (1/12th) of the
foregoing annual rate and the FTE Rate for a full-time equivalent for a calendar
quarter shall equal one-fourth (1/4th) of the foregoing annual rate.  For
clarity, the FTE Rate shall not include any Expenses.

 

(4)                                 “Internal Costs” shall mean, for any
Services conducted during a given period of time during the Term, (a) the FTE
Rate plus eight percent (8%) of such FTE Rate multiplied by the number of
full-time equivalents of Service Provider performing such Services in accordance
with this Agreement during such period of time plus (b) any other costs directly
related to the provision of such Services during such period of time under this
Agreement, as agreed upon

 

1

--------------------------------------------------------------------------------



 

between the Parties in writing.  For the avoidance of doubt, Internal Costs do
not include Third Party Costs or Expenses.

 

(5)                                 “Migration Plan” shall have the meaning set
forth in Section 2.12.

 

(6)                                 “Omitted Service” shall have the meaning set
forth in Section 2.5.

 

(7)                                 “One-Time Costs” shall have the meaning set
forth in Section 3.1.

 

(8)                                 “Service Provider” means, as the context may
require, Cyclerion or, if not Cyclerion, the Person providing the Services on
behalf of Cyclerion, including any of its Affiliates (it being agreed and
understood that, for purposes of this Agreement, Cyclerion shall cause each such
Person to comply with the provisions of this Agreement applicable to such Person
in such Person’s capacity as a “Service Provider”).

 

(9)                                 “Services” means (a) all of the services to
be provided by or on behalf of a Service Provider under this Agreement described
on Schedule I hereto, as such Schedule may be updated and supplemented from time
to time in accordance with the provisions of this Agreement, (b) any Omitted
Services and (c) any Additional Services.  “Service” means each such service.

 

(10)                          “Term” means the period commencing on the date
hereof and ending, subject to Section 6.1, upon the expiration of all Services
set forth in Schedule I.

 

(11)                          “Third Party” means any person or entity other
than Cyclerion, Ironwood or their Affiliates.

 

(12)                          “Third Party Costs” means the price paid by
Cyclerion or its Affiliates to a Third Party (not in its capacity as a Service
Provider) for all applicable Services provided by such Third Party to Cyclerion
or its Affiliates that are directly allocable to the provision of Services
hereunder.  For clarity, there shall be no mark-up added to Third Party Costs
under this Agreement, unless such mark-up was actually paid by Cyclerion or its
Affiliates to a Third Party.

 

Section 1.2.                                 Interpretation.  Except where the
context otherwise requires, the singular will include the plural, the plural
will include the singular, the use of any gender will be applicable to all
genders, and the word “or” means “and/or.” References to a number of days,
unless otherwise specified, means calendar days.  The captions of this Agreement
are for convenience of reference only and do not define, describe, extend or
limit the scope or intent of any provision contained in this Agreement.  The
terms “including,” “include,” or “includes” are not intended to limit generality
of any description preceding such term.  The language of this Agreement will be
deemed to be the language mutually chosen by the Parties, and no rule of strict
construction will be applied against either Party.  Unless otherwise expressly
specified, references to Cyclerion include Cyclerion’s Affiliates, and
references to Ironwood include Ironwood’s Affiliates.

 

2

--------------------------------------------------------------------------------



 

ARTICLE II

 

SERVICES

 

Section 2.1.                                 General.  During the Term, subject
to Section 2.2, Cyclerion shall (and shall cause each Service Provider providing
Services to) provide to Ironwood and, to the extent directed by Ironwood, its
Affiliates, the Services, in each case subject to the terms and conditions set
forth herein.  Notwithstanding anything to the contrary herein, a Service
Provider shall not be required to perform or cause to be performed any of the
Services for the benefit of any Person other than Ironwood and its Affiliates. 
The Parties agree to negotiate in good faith any proposed changes to the
Services, including pricing related thereto, during the Term.  Such proposed
changes will become effective only upon mutual agreement of the Parties as
reflected in an addendum to Schedule I.  If there is any inconsistency between
the terms of Schedule I and the terms of this Agreement, the terms of this
Agreement will govern.  The Parties acknowledge and agree that the Services are
generally intended to facilitate the transactions contemplated by the Separation
Agreement, and, to the extent Services described in Schedule I are general in
nature, are solely intended to support the continued operation of the New
Ironwood Pharmaceutical Business.

 

Section 2.2.                                 Standard for Services.  Cyclerion
shall use commercially reasonable efforts to provide, or cause to be provided,
to Ironwood the Services in accordance with the terms and conditions of this
Agreement.  Cyclerion shall provide, or cause to be provided, the Services in a
manner (i) in compliance in all material respects with all applicable Laws and
(ii) generally consistent with the provision of the Services during the twelve
(12) months immediately prior to the date hereof (the “Prior Period”); provided
that if a Service Provider has not previously provided a Service to another
Person, the Service Provider shall provide such Service in a manner generally
consistent with the provision of similar services provided to its Affiliates or
businesses.  To the extent a more specific standard of care is specified in
Schedule I with respect to any Service, a Service Provider shall use its
commercially reasonable efforts to comply with such more specific standard.  It
is the Parties’ shared objective to transition responsibility for the
performance of all Services from Service Provider to Ironwood and its Affiliates
in a manner that minimizes, to the extent reasonably possible, disruption to the
business operations of Service Providers and their Affiliates and the business
operations of Ironwood and its Affiliates.  Notwithstanding any provision of
this Agreement or the Separation Agreement to the contrary, no Service Provider
shall be required to (a) perform any Service in any manner that violates or
contravenes any restrictions imposed on the Service Provider by applicable Law,
(b) perform any Service in any manner that breaches or contravenes any
contractual obligations owed by the Service Provider to any Third Party(ies) or
(c) perform any Service to the extent that the conduct of such would, in the
good faith belief of Service Provider, infringe, violate or misappropriate
intellectual property rights of any Third Party.  Notwithstanding any provision
of this Agreement to the contrary, but without limiting a Service Provider’s
obligations under Section 2.1 or Section 2.2, in no event shall Cyclerion or any
of its Affiliates be (i) obligated to make any specific employment decisions in
terms of hiring and terminating employees; (ii) obligated to enter into
retention agreements with employees or otherwise provide any incentive beyond
payment of regular salary and benefits; (iii) prevented from determining, in its
sole discretion, the individual employees or contractors who provide Services;
(iv) obligated to purchase, lease or license any additional equipment or
software, except as specifically provided for in Schedule I; or (v) obligated to
create or supply any documentation

 

3

--------------------------------------------------------------------------------



 

or information not currently existing or reasonably available, except as
specifically provided for in Schedule I.

 

Section 2.3.                                 Protection of Cyclerion Information
Systems

 

(a)                                 In providing information technology Services
to Ironwood, Cyclerion shall have the right to implement reasonable processes
from time to time under which there will be no greater threat to Cyclerion’s
information technology operating environment than would exist in the absence of
the provision of such Services.  Without limiting the foregoing, Ironwood shall,
and shall cause each of its employees with access to Cyclerion’s information
technology operating environment to, comply with the terms and conditions of
Cyclerion’s IT Acceptable Use Policy set forth in Exhibit C hereunder as may be
amended from time to time upon written notice by Cyclerion to Ironwood (such
policy, the “IT Acceptable Use Policy”).

 

(b)                                 If, in connection with the provision of any
Services under this Agreement, it is reasonably necessary for Cyclerion to
implement any information technology connections, firewalls or the like
(“Information System Additions”) specifically in connection with the provision
of such Services and that would not have otherwise been implemented in the
absence of the provision of the Services, the costs of implementing such
Information System Additions shall be borne by Ironwood, unless specifically
provided otherwise in Schedule I hereto or otherwise agreed to in writing by
Cyclerion.

 

Section 2.4.                                 Transitional Nature of the
Services; Changes.

 

(a)                                 Ironwood understands that the Services
provided hereunder are transitional in nature and are furnished by the Service
Providers as an accommodation and for the purpose of facilitating the
transactions contemplated by the Separation Agreement.  Each of the Parties
agrees to cooperate in good faith and use, and shall cause its Affiliates to
use, commercially reasonable efforts to effect a smooth transition from the
Services as provided by the Service Provider to services performed by Ironwood
or furnished by another party as soon as practically possible, but in no case
later than the expiration of the Term.  Ironwood further understands that the
Service Providers are not in the business of providing Services to Third Parties
and shall not provide Services beyond the Term.

 

(b)                                 Ironwood acknowledges and agrees that
Cyclerion or its Affiliates may make changes from time to time in the manner of
performing the Services if Cyclerion or its Affiliates (i) are making similar
changes in the performance of similar services for itself or their own
Affiliates or would have made in performing similar services for their own
Affiliates; and (ii) furnish to Ironwood notice with respect to such changes,
and if applicable, substantially the same notice (in content and timing) as
Cyclerion or its Affiliates shall furnish to their own Affiliates with respect
to such changes; and (iii) reasonably considers reasonable concerns of Ironwood
in implementing any such changes.

 

Section 2.5.                                 Omitted Services.  If, during the
sixty (60) day period immediately following the date of this Agreement, either
Party identifies a service that was provided in connection with the New Ironwood
Pharmaceutical Business (other than those services expressly excluded hereunder)
during the Prior Period, or which are reasonably anticipated as of the date

 

4

--------------------------------------------------------------------------------



 

hereof to be necessary to continue to support the New Ironwood Pharmaceutical
Business during the Term, but such services were inadvertently omitted from the
list of Services in Schedule I hereto (each, to the extent included in the
Services pursuant to this Section, an “Omitted Service”) and notifies the other
Party thereof, then the Parties shall enter into good faith discussions as to
whether such Omitted Service should be added as a Service hereunder, taking into
account considerations such as whether the provision of such Service would be
commercially reasonable from Service Provider’s perspective and whether the
Omitted Service can be obtained from a provider other than the Service Provider
at comparable or lower expense.  If the Parties determine that an Omitted
Service will be provided under this Agreement, then the Parties shall cooperate
to amend Schedule I to add such Omitted Service as a Service, provided that,
notwithstanding anything to the contrary in this Agreement, Service Provider
shall not be obligated to provide any Omitted Service if it does not, in its
reasonable judgment, have adequate resources to provide such Omitted Service or
if the provision of such Omitted Service would significantly disrupt the
operation of its business.  In the event that the Parties agree that a Service
Provider should provide any such Omitted Service, the Parties shall execute
amendments to Schedule I for such Omitted Service that will set forth, among
other things, (a) the time period during which such Omitted Service will be
provided, (b) a description of such Omitted Service in reasonable detail,
(c) primary points of contact for each of the Parties with respect to the
Service, (d) any Internal Costs or One-Time Costs related to such Omitted
Service and agreed upon by the Parties and (e) any additional terms and
conditions specific to such Omitted Service.  A Service Provider’s obligations
with respect to providing any such Omitted Service shall become effective only
upon mutual agreement of the Parties as reflected in an amendment to Schedule I
being duly executed and delivered by each Party.  Notwithstanding the foregoing,
the time period for any such Omitted Service will expire not later than the
expiration of the Term as calculated prior to the addition of such Omitted
Service unless the Parties mutually agree otherwise.

 

Section 2.6.                                 Additional Services.  The Parties
hereto acknowledge that Schedule I might not identify all of the Services that,
although not provided in connection with the New Ironwood Pharmaceutical
Business during the Prior Period, may be necessary or appropriate to effect the
understanding set forth in this Agreement.  Ironwood may request such additional
Services from a Service Provider (each, to the extent included in the Services
pursuant to this Section, an “Additional Service”) in writing during the Term. 
A Service Provider shall consider any such request for Additional Services
promptly and in good faith, except to the extent such request is for Omitted
Services (in which case Section 2.5 shall govern) or for services intentionally
not included by mutual agreement of the Parties as part of the Services as of
the Effective Date.  In the event that the Parties agree that a Service Provider
should provide any such Additional Service, the Parties shall execute amendments
for such Additional Service to Schedule I that will set forth, among other
things, (a) the time period during which such Additional Service will be
provided, (b) a description of such Additional Service in reasonable detail,
(c) primary points of contact for each of the Parties with respect to the
Service, (d) any Internal Costs or One-Time Costs related to such Additional
Service and agreed upon by the Parties and (e) any additional terms and
conditions specific to such Additional Service.  A Service Provider’s
obligations with respect to providing any such Additional Service will become
effective only upon mutual agreement of the Parties as reflected in an amendment
to Schedule I being duly executed and delivered by each Party.  Notwithstanding
the foregoing, the time period for any such Additional Service will expire not
later than the expiration of the Term as calculated prior to addition of such
Additional Service unless the Parties agree otherwise.

 

5

--------------------------------------------------------------------------------



 

Section 2.7.                                 Use of Third Parties.  Ironwood
understands that certain Services may be provided to it by a Service Provider
pursuant to agreements between the Service Provider and various Third Parties. 
To the extent not prohibited by a Third Party and with Ironwood’s consent (not
to be unreasonably withheld, conditioned or delayed), the Service Provider shall
coordinate the provision of Services by the Third Party to Ironwood, and
Ironwood shall reasonably cooperate with any Third Party providing Services on
behalf of the Service Provider in order to facilitate the provision and receipt
of such Services.

 

Section 2.8.                                 Cooperation.  Ironwood and its
Affiliates who are recipients of the Services shall reasonably cooperate with
each Service Provider in order to facilitate the provision and receipt of the
Services.  Ironwood acknowledges that such Services are dependent on such
reasonable cooperation, and that its or its Affiliates’ failure to so cooperate,
if not reasonable, will relieve the Service Provider of its obligation to
provide the related Services to the extent such failure renders such provision
impractical or impossible.  Ironwood and its Affiliates who are recipients of
the Services shall comply in all material respects with all applicable policies
and procedures of the Service Provider.

 

Section 2.9.                                 Location of Services Provided;
Access.  Each Service Provider shall provide the Services to Ironwood from
locations of the Service Provider’s choice in its sole discretion unless
Services are required to be performed at a specific location identified in
Schedule I.  Certain key personnel of the Service Providers who are expected to
be utilized to perform Services may be required to travel to the offices of
Ironwood or between Service Provider locations.  Each Party shall allow the
other Party and its Affiliates and Representatives reasonable access to the
facilities of such Party and its Affiliates that is necessary for each Service
Provider to provide Services or for Ironwood and its Affiliates to receive the
Services in accordance with this Agreement, subject to applicable
confidentiality and non-use restrictions consistent with those set forth in this
Agreement.  Each Party agrees that all of its and its Affiliates’ employees
shall, and that it shall use commercially reasonable efforts to cause its
Representatives’ employees to, when on the property of the other Party or any of
its Affiliates, or when given access to any facilities, information, systems,
infrastructure or personnel of the other Party or any of its Affiliates, conform
to the policies and procedures of such other Party and any of its Affiliates, as
applicable, concerning health, safety, conduct and security which are made known
to the Party receiving such access from time to time.

 

Section 2.10.                          Performance.  Any Party may cause any of
its Subsidiaries to perform any or all of its obligations hereunder, and may
designate any of its Subsidiaries to receive any of its entitlements hereunder. 
Each of the Parties shall cause to be performed, and hereby guarantees the
performance of, all actions, agreements and obligations set herein to be
performed by any Subsidiary of such Party or by any entity that becomes a
Subsidiary of such Party at or after the Distribution Effective Time, in each
case to the extent such Subsidiary remains a Subsidiary of the applicable Party.

 

Section 2.11.                          Intellectual Property.

 

(a)                                 Neither Party will gain, by virtue of this
Agreement, any rights of ownership or use of copyrights, patents, trade secrets,
trademarks, know-how or any other intellectual property rights (“Intellectual
Property Rights”) owned by the other Party or its Affiliates.  To the

 

6

--------------------------------------------------------------------------------



 

extent any Intellectual Property Rights are developed by Cyclerion or its
Affiliates in the course of the performance of the Services that relate
exclusively to the New Ironwood Pharmaceutical Business as such exists as of the
Effective Date (the “Ironwood Intellectual Property Rights”), all right, title
and interest in and to any such Intellectual Property Rights will be the sole
and exclusive property of Ironwood, and Cyclerion shall (and shall cause its
Affiliates to) assign, and does hereby assign, to Ironwood all right, title and
interest in and to any such Ironwood Intellectual Property Rights.  Except as
expressly specified in the foregoing, as between the Parties, all right, title
and interest in any Intellectual Property Rights developed by or on behalf of
Cyclerion in the course of providing the Services will be owned by Cyclerion. 
To the extent that Cyclerion performs any Services through any Affiliate or
subcontractor, Cyclerion shall obligate such Affiliate or such subcontractor to
assign to Ironwood all Ironwood Intellectual Property Rights, and Cyclerion
shall not utilize any such Affiliate or subcontractor in the performance of such
Services unless such Affiliate or subcontractor is so obligated.

 

(b)                                 Solely for and with respect to the
performance of Services and other activities under this Agreement during the
Term, Ironwood (on behalf of itself and its Affiliates) hereby grants to each
Service Provider a non-exclusive, royalty-free, non-transferable license and
right of reference, with the right to grant further licenses and rights of
reference, to all intellectual property, Regulatory Approvals, Regulatory
Submissions and records included within the New Ironwood Pharmaceutical Business
that are necessary to perform the Services solely to perform the Services and
other obligations of Cyclerion or a Service Provider under this Agreement.

 

Section 2.12.                          Migration Plan. The plan for the
migration of Services from Cyclerion to Ironwood is set forth in Exhibit B
hereunder (the “Migration Plan”).  During the Term, the Parties (i) shall use
commercially reasonable efforts to perform their respective obligations under
the Migration Plan and (ii) may mutually amend or supplement the Migration Plan.

 

ARTICLE III

 

FEES AND PAYMENT

 

Section 3.1.                                 Fees.  The fees payable hereunder
for Services (the “Fees”) will be equal to (i) the Service Provider’s Internal
Costs for such Services plus (ii) the Service Provider’s Third Party Costs for
such Services.  Ironwood shall also pay the Service Provider for all of the
reasonable, documented one-time costs and expenses, if any, incurred by the
Service Provider in order to enable the Service Provider to provide and to
terminate Services as contemplated hereby, including costs for adapting the
Service Provider’s systems to be able to interface with Ironwood’s systems for
provision of the Services, if reasonably required (the “One-Time Costs”);
provided, however that Cyclerion shall not incur any One-Time Cost (on an
event-by-event basis) over five thousand dollars ($5,000)  that is not
specifically identified in Schedule I without Ironwood’s prior written consent,
not to be unreasonably withheld, conditioned or delayed.  The Parties agree that
they have used reasonable good faith efforts to identify One-Time Costs in
excess of five thousand dollars ($5,000) on Schedule I as of the Effective Date
and, in the event that Cyclerion declines to consent to any One-Time Cost for a
Service pursuant to this Section 3.1, Service Provider shall not be required
under this Agreement to perform such Service to the extent such Service cannot
be performed without payment of such One-Time Cost.

 

7

--------------------------------------------------------------------------------



 

Section 3.2.                                 Expense.  The Fees are exclusive of
expenses related to travel (including long-distance and local transportation,
accommodation and meal expenses and other incidental expenses) by the Service
Provider’s personnel or any subcontractor in connection with performing the
Services.  All of the costs and expenses described in this Section 3.2
(“Expenses”) will be charged by the Service Provider to the recipient of such
Service on a pass-through basis.  For the avoidance of doubt, the Expenses
described in this Section 3.2 will be consistent with the Service Provider’s
general approach with respect to such types of costs and expenses; provided that
with respect to any Service, the recipient of such Service’s prior written
approval will be required to the extent that Expenses exceed fifteen percent
(15%) of the Fees paid and payable to the Service Provider for such Service in
any calendar quarter.  For clarity, there shall be no mark-up added to Expenses
under this Agreement, unless such mark-up was actually paid by the Service
Provider’s personnel or subcontractor.

 

Section 3.3.                                 Quarterly Statements.  Cyclerion
will furnish Ironwood with a preliminary statement six (6) Business Days after
the close of each calendar quarter and a final statement ten (10) Business Days
after the close of each calendar quarter, each such statement to be in the form
attached as Exhibit D (each, a “Quarterly Statement”), which Quarterly Statement
shall reflect Cyclerion’s good faith estimate of, on a Service-by-Service basis:
(a) the Fees payable for the Services provided by the Service Provider to
Ironwood for the preceding calendar quarter (itemized to reflect Internal Costs
and Third Party Costs), (b) any Expenses payable for the preceding calendar
quarter and (c) any One-Time Costs payable for the preceding calendar quarter,
in each case as incurred in accordance with this Agreement.

 

Section 3.4.                                 Invoice.  Not later than
twenty-five (25) days after the last day of each calendar quarter (or, if the
Term ends during a calendar quarter, the last day of the Term), Cyclerion shall
provide to Ironwood an invoice for the preceding calendar quarter, which will
list (a) the Services provided by the Service Provider to Ironwood for the
preceding calendar quarter, (b) the Fees payable for such Services (and
reasonable documentation supporting such Fees, to the extent requested by
Ironwood) for the preceding calendar quarter (itemized to reflect Internal Costs
and Third Party Costs) (c) any Expenses (and reasonable documentation supporting
such Expenses, to the extent requested by Ironwood) for the preceding calendar
quarter and (d) any One-Time Costs (and reasonable documentation supporting such
costs and expenses, to the extent requested by Ironwood) for the preceding
calendar quarter, in each case as incurred in accordance with this Agreement. 
Ironwood shall pay the amount stated in such invoices in full within thirty (30)
days of the issuance of the invoices (or, if such date is not a Business Day,
then on the immediately succeeding Business Day) to an account designated by
Cyclerion, except to the extent such amount is the subject of a good faith
dispute by Ironwood as notified in writing to Cyclerion.

 

Section 3.5.                                 Late Payments.  Without prejudice
to the Service Provider’s other rights and remedies, where any sum remains
unpaid after the applicable due date, it will carry interest, which will accrue
daily, from the due date until the date of actual payment, at a rate based on
the prime rate listed in the Wall Street Journal (Bond Yields and Rates) on the
date such sum is due and payable plus two percent (2%).  Notwithstanding the
preceding, if a Party contests any amounts due hereunder in good faith and
promptly notifies the other Party of such dispute, interest will not accrue as
to amounts being so contested until and unless the dispute is resolved in the
payee Party’s favor.

 

8

--------------------------------------------------------------------------------



 

Section 3.6.           Taxes.  Ironwood shall make all payments to a Service
Provider for any Service without deduction or withholding for taxes including
income tax withholding, Value Added Tax (“VAT”), duties, sales tax or a similar
tax except to the extent any such deduction or withholding is required by the
tax laws of any federal, state, provincial or foreign government.  In the event
a deduction or withholding for taxes is applicable, Ironwood shall submit such
deduction or withholding for taxes to the appropriate governmental authority and
shall provide a tax certificate to Service Provider.  In the event VAT or sales
tax applies to the services provided, a Service Provider shall invoice such tax
to Ironwood, as a reimbursable expense, and a Service Provider shall remit such
tax to the relevant government authority.  Service Provider and Ironwood shall
mutually cooperate to minimize any amount of tax assessed in respect of the
performance of Services hereunder or as a deduction or withholding of taxes,
including through the prompt completion and filing of any relevant tax forms
with the relevant tax authorities.

 

Section 3.7.           No Right to Set-Off.  Each Party hereto acknowledges and
agrees that it shall not be permitted to set-off any amount owed by such Party
pursuant to this Agreement against any amount or obligation owed to such Party
or an Affiliate hereunder or pursuant to the Separation Agreement or any other
Ancillary Agreement.

 

ARTICLE IV

 

SERVICE MANAGEMENT

 

Section 4.1.           Service Managers.  Cyclerion and Ironwood shall each
appoint an employee to have overall responsibility for managing and coordinating
the delivery of Services in accordance with this Agreement (such employee, a
“Service Manager”).  The initial Service Managers will be identified on
Exhibit A hereto or otherwise designated by each of the Parties prior to the
Distribution Effective Time, and may thereafter be replaced from time to time
upon written notice to the other Party.  Service Managers shall consult and
coordinate with one another regarding the provision of Services hereunder.

 

Section 4.2.           Service Coordinators.  Each Party has designated an
employee or title as the principal point of contact for the day-to-day
implementation or monitoring of each Service as specified in Schedule I (each, a
“Service Coordinator”).  The Parties shall direct communications relating to
specific Services to the applicable Service Coordinators.  The Service
Coordinators shall report to the applicable Service Manager from time to time,
as directed by the Service Manager.

 

ARTICLE V

 

SUB-CONTRACTING; THIRD PARTY AGREEMENTS

 

Section 5.1.           Sub-Contractors.  Upon Ironwood’s consent, not to be
unreasonably withheld, conditioned or delayed, a Service Provider may delegate
or sub-contract its duties under this Agreement to a qualified Third Party,
provided that, notwithstanding such delegation or sub-contracting, the Service
Provider will remain liable for the performance of its duties hereunder and
shall ensure and guaranty that any Services provided by a subcontractor shall
meet Service Provider’s obligations set forth in Section 2.2(i) and (ii).  In
the event any such consent is not

 

9

--------------------------------------------------------------------------------



 

granted, Service Provider shall not have any liability resulting from any delay
in providing any such Service.  For the avoidance of doubt, Service Provider
will not be liable with respect to any agreement entered into directly by
Ironwood (or its Affiliates) and a subcontractor, other than as mutually agreed
in writing by the Parties hereto.

 

Section 5.2.           Third Party Agreements.  Ironwood acknowledges that the
Services that were provided through Third Parties prior to the date hereof are
subject to the terms and conditions of any applicable agreements between the
Service Provider and such Third Parties, and Ironwood agrees to comply with such
terms and conditions to the extent applicable to Ironwood and necessary for
purposes of receiving such Services by Ironwood.  For any Service to be
delegated to a Third Party after the date hereof, and so long as any such
Service is provided solely to Ironwood and not to a Service Provider or any
Affiliates of Service Provider, the Service Provider shall provide Ironwood with
a copy of any agreement contemplated to be entered into with such Third Party in
relation to such Service and, as set forth in Section 5.1, seek Ironwood’s
consent to such delegation, which consent may not be unreasonably withheld,
delayed or conditioned.

 

Section 5.3.           Consents.  Notwithstanding anything to the contrary
contained herein, each Service Provider shall use commercially reasonable
efforts to obtain all consents from vendors that are necessary in order to
provide any of the Services to Ironwood under this Agreement; provided, however,
that a Service Provider will not be required to pay any out-of-pocket fees to
any vendor in order to obtain such consent, but will, instead, request that
Ironwood pay such out-of-pocket fees.  In the event that a Service Provider is
unable to obtain any such consent, Cyclerion’s sole liability and obligation and
Ironwood’s sole remedy will be to require the Parties hereto to work together to
agree upon a commercially reasonable alternative arrangement, which may include
identification of alternate resources and equivalent services from such
alternative resources on commercially reasonable terms.  Any costs specified in
the second sentence of Section 3.1 and any actual out-of-pocket fees levied on a
Service Provider (a) in connection with its efforts to obtain and implement such
consents and (b) in connection with the implementation of any such commercially
reasonable alternative arrangement, will be borne by Ironwood.  For the
avoidance of doubt, any costs incurred by a Service Provider in connection with
obtaining consents prior to the Distribution Effective Time will be borne by
Cyclerion.

 

ARTICLE VI

 

TERM AND TERMINATION AND EFFECTS OF TERMINATION

 

Section 6.1.           Termination.  Except as otherwise provided herein or
unless otherwise agreed in writing by the Parties hereto, a Service Provider’s
obligation to provide or procure, and Ironwood’s obligation to purchase, each
Service shall cease as of the end of the term specified for such Service in
Schedule I hereto, and the Agreement will terminate in its entirety at the end
of the Term; provided that (a) this Agreement may be extended, with respect to
one or more Services, by mutual written agreement of the Parties, consent to
which extension shall be in each Party’s absolute discretion, provided that such
extension shall be limited to one period of up to six (6)  months following the
initial Term of the Service and (b) in the event that a Service shall not have
been transitioned to Ironwood solely as a result of a material breach by
Cyclerion of its obligations under the Migration Plan, the term for such Service
will be extended solely for such period as shall be necessary for Cyclerion to
cure such material breach; provided that the breach is curable with

 

10

--------------------------------------------------------------------------------



 

the use of commercially reasonable efforts and is not related to a Service that
could reasonably be obtained or performed by Ironwood itself.

 

Section 6.2.           Termination for Breach.  In the event that a Party hereto
commits a material breach with respect to any of the Services, the other Party
may terminate this Agreement with respect to such Service only, unless such
breach is cured not later than thirty (30) days after receipt by the breaching
Party of written notice of such breach.

 

Section 6.3.           Early Termination of a Service.  Subject to the
restrictions set forth herein, if Ironwood should wish to terminate a Service
(in whole, but not in part), Ironwood shall provide written notice to the
Service Provider not later than forty-five (45) days prior to the requested
termination date for such Service; provided, however, that no such notice of
termination may be delivered to the Service Provider during the forty-five (45)
day period immediately following the date hereof.  Notwithstanding the foregoing
provisions, the Parties hereto acknowledge and agree that, in certain instances,
terminating certain Services may require time periods longer than the forty-five
(45) day period specified in this Section 6.3.  In any such event, the Parties
agree to negotiate in good faith a longer period of time for any and all such
transfers following the termination notice.  Ironwood will remain liable for any
Fees or other amounts payable hereunder in connection with the terminated
Service(s) incurred prior to the effective date of termination of such
Service(s), including in the event that such terminated Services contemplated a
deliverable that was not provided due to such early termination.  Ironwood
acknowledges and agrees that (a) Services provided by Third Parties may be
subject to term-limited licenses and contracts between a Service Provider and
applicable Third Parties (collectively, “Provider Third Party Contracts”),
(b) the renewal periods under the Provider Third Party Contracts may be for
fixed periods and (c) a Service Provider may not have the right to renew certain
Provider Third Party Contracts.  As a result, Ironwood agrees that (i) if
Service Provider is required to extend any Provider Third Party Contract in
order to continue to provide any Service during the Term, then Service Provider
shall notify Ironwood and, if Ironwood informs Service Provider within twenty
(20) days of such notice that it wishes to continue to receive such Service,
then Ironwood shall be required to pay Service Provider the amount of any
renewal fees or purchase commitments applicable to the relevant Service for the
full renewal period specified in the applicable Provider Third Party Contract,
regardless of whether the Term or Service Provider’s provision of the relevant
Service ends prior to the end of the relevant renewal period and (ii) a Service
Provider shall not be required to provide any Service to the extent it is unable
to renew any applicable Provider Third Party Contract or Ironwood either informs
Service Provider that it does not wish to continue to receive such Service under
this Section 6.3 or does not respond to Service Provider’s notice in the
applicable 20-day period.

 

Section 6.4.           Termination Upon Insolvency.  Either Party may terminate
this Agreement immediately in the event the other Party (a) becomes insolvent,
(b) is generally unable to pay, or fails to pay, its debts as they become due,
(c) files, or has filed against it, a petition for voluntary or involuntary
bankruptcy or pursuant to any other insolvency Law, (d) makes or seeks to make a
general assignment for the benefit of its creditors, or (e) applies for, or
consents to, the appointment of a trustee, receiver or custodian for a
substantial part of its property or business.

 

Section 6.5.           Accrued Rights.  Termination or expiration of this
Agreement for any reason will be without prejudice to any rights that have
accrued to the benefit of a Party prior to

 

11

--------------------------------------------------------------------------------



 

such termination or expiration.  Such termination or expiration will not relieve
a Party from obligations that are expressly indicated to survive the termination
or expiration of this Agreement.

 

Section 6.6.           Effect of Termination.  Not later than thirty (30) days
following the date it receives a final invoice from a Service Provider following
termination or expiration of any Services or this Agreement, Ironwood shall pay
to the Service Provider all remaining monies due to the Service Provider
hereunder in respect of Services provided prior to such termination or
expiration except for any amounts then the subject of a good faith dispute.  In
addition, at the end of the Term, each Party hereto shall, at the disclosing
Party’s option, return or destroy the Confidential Information of the disclosing
Party.  In the event that the disclosing Party elects destruction, the other
Party shall furnish to the disclosing Party a written certificate of destruction
signed by an officer of the certifying Party.  Any provision which by its nature
should survive, including the provisions of this Section 6.6 (Effect of
Termination), Section 2.11 (Intellectual Property), Article III (Fees and
Payment), Article VIII (Limitation of Liability; Indemnification), Article X
(Preservation of Records; Access to Information; Confidentiality; Privilege) and
Article XI (Miscellaneous), shall survive the termination of this Agreement.

 

ARTICLE VII

 

DISPUTE RESOLUTION

 

Section 7.1.           Negotiation.  A Party seeking resolution of a
controversy, dispute or action arising out of, in connection with, or in
relation to the interpretation, performance, nonperformance, validity or breach
of this Agreement or otherwise arising out of, or in any way related to, this
Agreement or the transactions contemplated hereby or thereby, including any
action based on contract, tort, statute or constitution (collectively,
“Disputes”) shall provide written notice of such Dispute to the other Party,
specifying the terms of such Dispute in reasonable detail (“Dispute Notice”). 
The appropriate executives of the Parties who have authority to settle the
Dispute (or such other individuals designated by the respective executives)
shall attempt to resolve the Dispute through good faith negotiation for a
reasonable period of time; provided that such reasonable period shall not,
unless otherwise agreed by the Parties in writing, exceed fifteen (15) days from
the time of receipt by a Party of the Dispute Notice.  If the Dispute has not
been resolved within fifteen (15) days after receipt of the Dispute Notice, the
respective Chief Executive Officers or their respective designees (with full
settlement authority) of Ironwood and Cyclerion shall meet in person (or where
necessary, by phone) at a mutually acceptable time and, if applicable, place,
and thereafter as often as they reasonably deem necessary, to attempt in good
faith to resolve the Dispute.  Any contractual time period or deadline under
this Agreement to which such Dispute relates occurring after the Dispute Notice
is received shall not be deemed to have passed until such Dispute has been
resolved pursuant to this Article VII.

 

Section 7.2.           Arbitration.  Any Dispute that is not resolved pursuant
to Section 7.1 within thirty (30) days after receipt of a Dispute Notice shall
be resolved by final and binding arbitration pursuant to the procedures set
forth in Section 8.2 of the Separation Agreement.

 

Section 7.3.           Continuity of Service and Performance.  Unless otherwise
agreed in writing, the Parties shall continue to provide service and honor all
other commitments under this Agreement during the course of a Dispute with
respect to all matters not subject to such Dispute.

 

12

--------------------------------------------------------------------------------



 

ARTICLE VIII

 

LIMITATION OF LIABILITY; INDEMNIFICATION

 

Section 8.1.           Limited Liability.

 

(a)           The aggregate Liabilities of Cyclerion and its Affiliates and
Representatives, collectively, under this Agreement for any act or failure to
act in connection herewith (including the performance or breach of this
Agreement), or from the sale, delivery, provision or use of any Services
provided under or contemplated by this Agreement, whether in contract, tort
(including negligence and strict liability) or otherwise, at law or equity, will
not exceed the aggregate amount of the Internal Costs, Expenses and One-Time
Costs paid (and not previously paid back as a Liability hereunder) to Cyclerion
(or its Affiliates) under this Agreement prior to the date on which Service
Provider’s action or inaction giving rise to the Liability arises or occurs;
provided that if such action or inaction occurs during the first year of this
Agreement, the aggregate Liabilities of Cyclerion and its Affiliates and
Representatives related to such action or inaction will not exceed the aggregate
amount of the Internal Costs, Expenses and One-Time Costs actually paid and
payable (and not previously paid back as a Liability hereunder) in the first
twelve (12) months of this Agreement.

 

(b)           Notwithstanding anything to the contrary contained in the
Separation Agreement or this Agreement, a Service Provider will not be liable to
Ironwood or any of its Affiliates or Representatives, whether in contract, tort
(including negligence and strict liability) or otherwise, at law or equity, for
any special, indirect, incidental, punitive or consequential damages whatsoever
(including lost profits or damages calculated on multiples of earnings
approaches), which in any way arise out of, relate to or are a consequence of,
the performance or nonperformance by the Service Provider (including any
Affiliates and Representatives of the Service Provider and any unaffiliated
third party providers, in each case, providing the applicable Services) under
this Agreement or the provision of, or failure to provide, any Services under
this Agreement, including with respect to loss of profits, business
interruptions or claims of customers.

 

(c)           The limitations in this Section 8.1 will not apply with respect to
any Liability arising out of, relating to or in connection with (i) any Third
Party claim to the extent a Party has an indemnification obligation to the other
Party for such Liability under Section 8.3(a) or Section 8.3(b), (ii) any breach
of Article X or (iii) the gross negligence, willful misconduct or fraud of or by
the Party to be charged.

 

Section 8.2.           Services Provided “As-Is”.  EACH SERVICE PROVIDER
PROVIDES ANY AND ALL SERVICES ON AN “AS-IS” BASIS AND, EXCEPT AS SET FORTH IN
Section 2.2, MAKES NO REPRESENTATIONS OR WARRANTIES AS TO THE SERVICES
PROVIDED.  EACH SERVICE PROVIDER DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING ALL
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, IN
CONNECTION WITH THIS AGREEMENT.

 

13

--------------------------------------------------------------------------------



 

Section 8.3.           Indemnification.

 

(a)           Subject to Section 8.1, Ironwood hereby agrees to indemnify,
defend and hold harmless each Service Provider and its Affiliates and
Representatives from and against any and all Liabilities arising from, relating
to or in connection with (i) the use of any Services by such Ironwood or any of
its Affiliates, Representatives or other Persons using such Services or (ii) a
material breach by Ironwood or any of its Affiliates of any covenant or
agreement contained in this Agreement, except in each case to the extent that
such Liabilities arise out of, relate to or are a consequence of the Service
Provider’s or its Affiliates’ or Representatives’ gross negligence, willful
misconduct or fraud.

 

(b)           Subject to Section 8.1, Cyclerion hereby agrees to indemnify,
defend and hold harmless Ironwood and its Affiliates and Representatives from
and against any and all Liabilities arising from, relating to or in connection
with the (i) the gross negligence or willful misconduct of Service Provider in
connection with the provision of the Services or (ii) a material breach by
Service Provider of any covenant or agreement contained in this Agreement,
except in each case to the extent that such Liabilities arise out of, relate to
or are a consequence of Ironwood’s gross negligence, willful misconduct or
fraud.

 

(c)           The Party seeking to be indemnified (the “Indemnified Party”)
shall provide prompt written notice of a Liability or events likely to give rise
to a Liability to the Party with the obligation to indemnify (the “Indemnifying
Party”) (in any event within sufficient time so as not to prejudice the defense
of such Claim).  The Indemnifying Party shall be given the opportunity at all
times to control the defense of the Claim, with the cooperation and assistance
of the Indemnified Party; provided, however, that the Indemnifying Party shall
not settle any claim for which it has an indemnification obligation under this
Section 8.3 with an admission of liability or wrongdoing by the Indemnified
Party without such Party’s prior written consent.

 

(d)           Indemnification pursuant to this Section 8.3 represents the
Parties’ sole and exclusive remedy under this Agreement, provided that, if a
Service Provider commits an error with respect to, incorrectly performs or fails
to perform any Service, at Ironwood’s request, without prejudice to any other
rights or remedies Ironwood may have, the Service Provider shall use
commercially reasonable efforts to correct such error, re-perform such Service
or perform such Service, as applicable, at no additional cost to Ironwood.  To
the extent a Service Provider is unable to provide in its entirety a Service
because of a partial delay which excuses performance pursuant to Section 11.6,
the Service Provider shall allocate such resources and/or products as are then
currently available to it and necessary for the performance of such Service
ratably between the Service Provider for its own account and Ironwood for the
performance of such Services hereunder.

 

ARTICLE IX

 

INSURANCE MATTERS

 

Section 9.1.           Insurance.  Each Party hereto shall, throughout the term
of this Agreement, carry appropriate insurance with a reputable insurance
company covering property damage, business interruptions, automobile and general
liability insurance (including contractual liability) to protect its own
business and property interests; provided that each Party shall be permitted to
reasonably self-insure against the liabilities specified in Article VIII.

 

14

--------------------------------------------------------------------------------



 

ARTICLE X

 

CONFIDENTIALITY

 

Section 10.1.         Confidentiality.  The provisions of Article VII of the
Separation Agreement will apply to disclosures of information made pursuant to
this Agreement mutatis mutandis.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1.         Complete Agreement; Construction.  This Agreement,
including the Exhibits and Schedules, together with the Separation Agreement and
the other Ancillary Agreements, shall constitute the entire agreement between
the Parties with respect to the subject matter hereof and shall supersede all
previous negotiations, commitments, course of dealings and writings with respect
to such subject matter.  In the event of any inconsistency between this
Agreement and any Schedule hereto, the Schedule shall prevail.  In the event and
to the extent that there shall be a conflict between the provisions of the
Separation Agreement and the provisions of this Agreement, the Separation
Agreement shall control.

 

Section 11.2.         Transaction Agreements.  Except as expressly set forth
herein, this Agreement is not intended to address, and should not be interpreted
to address, the matters specifically and expressly covered by the other
Transaction Agreements.

 

Section 11.3.         Counterparts.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more such counterparts have been signed
by each of the Parties and delivered to each of the Parties.

 

Section 11.4.         Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in English, shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by overnight courier service, by facsimile with
receipt confirmed (followed by delivery of an original via overnight courier
service) or by registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a Party as will be specified in a notice given in accordance
with this Section 11.4):

 

To Cyclerion:

 

Cyclerion Therapeutics, Inc.
301 Binney Street

Cambridge, MA 02142

United States
Attn: Chief Financial Officer

Phone: 857-327-8778
Fax: 617-890-6595

 

15

--------------------------------------------------------------------------------



 

To Ironwood:

 

Ironwood Pharmaceuticals, Inc.
301 Binney Street
Cambridge, MA 02142
United States
Attn:  General Counsel
Phone:  617-621-7722
Fax:  617-588-0623

 

Section 11.5.         Waivers.  The delay or failure of either Party to exercise
or enforce any of its rights under this Agreement will not constitute, or be
deemed to be, a waiver of those rights, nor will any single or partial exercise
of any such rights preclude any other or further exercise thereof or the
exercise of any other right.  No waiver of any provision of this Agreement will
be effective unless it is in writing and signed by the Party against which it is
being enforced.

 

Section 11.6.         Force Majeure.

 

(a)           Neither Party hereto will be liable for delay in performance
(other than the payment of money) of its obligations to the extent caused by
events which could not have been foreseen and are beyond the reasonable control
of the Party affected (an event of “Force Majeure”), including (i) acts of God,
the elements, epidemics, explosions, accidents, landslides, lightning,
earthquakes, fires, storms (including tornadoes and hurricanes or tornado and
hurricane warnings), sinkholes, floods or washouts; (ii) labor shortage or
trouble including strikes or injunctions (whether or not within the reasonable
control of such Party and provided that the settlement of strikes and other
labor disputes shall be entirely within the discretion of the Party experiencing
the difficulty); (iii) inability to obtain material, equipment or
transportation; (iv) national defense requirements, war, blockades,
insurrections, sabotage, terrorism, riots, arrests and restraints of the
government, either federal or state, civil or military (including any
governmental taking by eminent domain or otherwise); or (v) any changes in
applicable Law, regulation or rule or the enforcement thereof by any
governmental or regulatory agency having jurisdiction, that limits or prevents a
Party from performing its obligations hereunder or any notice from any such
agency of its intention to fine or penalize such Party or otherwise impede or
limit such Party’s ability to perform its obligations hereunder.

 

(b)           Each Service Provider shall endeavor to provide to Ironwood
uninterrupted Services through the Term.  In the event, however, that (i) the
Service Provider is wholly or partially prevented from providing a Service or
Services either temporarily or permanently by reason of any Force Majeure event,
or (ii) the Service Provider, in the exercise of its reasonable good faith
judgment, deems it necessary to suspend delivery of a Service hereunder for
purposes of inspection, maintenance, repair, replacement of equipment parts or
structures, or similar activities consistent with past practices, the Service
Provider shall not be obligated to deliver the affected part of such Service
during such periods, and, in the case of the immediately preceding clause (ii),
the Service Provider shall cooperate with Ironwood with respect to the timing of
such interruption.  Notices provided under this Section 11.6 shall be provided
to Ironwood’s Service Manager (or other executive designated in writing by
Ironwood in accordance with Article VII) and may be provided in accordance with
Article IV.

 

16

--------------------------------------------------------------------------------



 

Section 11.7.         Assignment.  Except as provided herein, neither Party may
assign any rights or delegate any obligations arising under this Agreement, in
whole or in part, directly or indirectly, without the prior written consent of
the other Party (such consent not to be unreasonably withheld, conditioned or
delayed), and any attempt to so assign any rights or delegate any obligations
arising under this Agreement without such consent will be void.  Notwithstanding
the foregoing, no such consent shall be required for any such assignment or
delegation (i) with respect to Cyclerion, to a Subsidiary of Cyclerion (so long
as such Subsidiary remains a Subsidiary of Cyclerion), (ii) with respect to
Ironwood, to a Subsidiary of Ironwood (so long as such Subsidiary remains a
Subsidiary of Ironwood) or (iii) to a bona fide Third Party in connection with a
merger, reorganization, consolidation or the sale of all or substantially all
the assets of a Party so long as the resulting, surviving or transferee entity
assumes all the obligations of the assigning Party by operation of Law or
pursuant to an agreement in form and substance reasonably satisfactory to the
non-assigning Party; provided, however, that in the case of each of the
preceding clauses (i) and (ii), no assignment permitted by this Section 11.7
shall release the assigning Party from liability for the full performance of its
obligations under this Agreement.

 

Section 11.8.         Successors and Assigns.  The provisions of this Agreement
and the obligations and rights hereunder shall be binding upon, inure to the
benefit of and be enforceable by (and against) the Parties and their respective
successors (whether by merger, acquisition of assets or otherwise) and permitted
assigns.

 

Section 11.9.         Third Party Beneficiaries.  Except as provided in
Section 8.3 with respect to Persons entitled to claim indemnification hereunder,
this Agreement is solely for the benefit of the Parties and will not be deemed
to confer upon Person other than the Parties any remedy, claim, liability,
reimbursement, cause of Action or other right beyond any that exist without
reference to this Agreement.

 

Section 11.10.      Titles and Headings.  Titles and headings to sections herein
are inserted for the convenience of reference only and are not intended to be a
part of or to affect the meaning or interpretation of this Agreement.

 

Section 11.11.      Exhibits and Schedules.  The Exhibits and Schedules will be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein.

 

Section 11.12.      Governing Law.  This Agreement will be governed by,
construed and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, U.S.A., without reference to principles of conflicts of laws.

 

Section 11.13.      Severability.  In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby.  The Parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

 

17

--------------------------------------------------------------------------------



 

Section 11.14.      Interpretation.  Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa, and words of one gender shall be
held to include the other gender as the context requires; (b) references to the
terms “Section,” “paragraph,” “clause,” “Exhibit” and “Schedule” are references
to the Sections, paragraphs, clauses, Exhibits and Schedules of this Agreement
unless otherwise specified; (c) the terms “hereof,” “herein,” “hereby,”
“hereto,” and derivative or similar words refer to this entire Agreement,
including the Schedules and Exhibits hereto; (d) references to “$” shall mean
U.S. dollars; (e) the word “including” and words of similar import when used in
this Agreement shall mean “including without limitation,” unless otherwise
specified; (f) the word “or” shall not be exclusive; (g) references to “written”
or “in writing” include in electronic form; (h) unless the context requires
otherwise, references to “party” shall mean Ironwood or Cyclerion, as
appropriate, and references to “parties” shall mean Ironwood and Cyclerion;
(i) provisions shall apply, when appropriate, to successive events and
transactions; (j) the table of contents and headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement; (k) Ironwood and Cyclerion have each
participated in the negotiation and drafting of this Agreement and if an
ambiguity or question of interpretation should arise, this Agreement shall be
construed as if drafted jointly by the parties and no presumption or burden of
proof shall arise favoring or burdening either party by virtue of the authorship
of any of the provisions in this Agreement or any interim drafts of this
Agreement; and (l) a reference to any Person includes such Person’s successors
and permitted assigns.

 

Section 11.15.      No Duplication; No Double Recovery.  Nothing in this
Agreement, the Separation Agreement or any other Ancillary Agreement is intended
to confer to or impose upon any Party a duplicative right, entitlement,
obligation or recovery with respect to any matter arising out of the same facts
and circumstances.

 

Section 11.16.      No Waiver.  No failure to exercise and no delay in
exercising, on the part of any Party, any right, remedy, power or privilege
hereunder shall operate as a waiver hereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

 

Section 11.17.      Independent Contractor Status.  Each Service Provider will
be deemed to be an independent contractor to Ironwood.  Nothing contained in
this Agreement will create or be deemed to create the relationship of employer
and employee between the Service Provider and Ironwood.  The relationship
created between the Service Provider and Ironwood pursuant to or by this
Agreement is not and will not be one of partnership or joint venture.  No Party
to this Agreement will, by reason hereof, be deemed to be a partner or a joint
venture of the other Party hereto in the conduct of their respective businesses
and/or the conduct of the activities contemplated by this Agreement.  Except as
specifically and explicitly provided in this Agreement, and subject to and in
accordance with the provisions hereof, no Party to this Agreement is now, will
become, or will be deemed to be an agent or representative of the other Party. 
Except as herein explicitly and specifically provided, neither Party shall have
any authority or authorization, of any nature whatsoever, to speak for or bind
the other Party to this Agreement.

 

[Signature Page Follows]

 

18

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

 

IRONWOOD PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Halley Gilbert

 

 

Name: Halley Gilbert

 

 

Title: Senior Vice President

 

 

 

 

 

CYCLERION THERAPEUTICS, INC.

 

 

 

 

 

 

By:

/s/ William Huyett

 

 

Name: William Huyett

 

 

Title: President

 

[Signature Page to Transition Services Agreement]

 

--------------------------------------------------------------------------------

 